Citation Nr: 1022718	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 
2000 for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an increased rating for a seizure 
disorder, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
September 1972.

These matters initially came before the Board of Veterans' 
Appeals (Board) from November 2001 and October 2005 rating 
decisions issued by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania and Appeals 
Management Center (AMC) in Washington, DC, respectively.  In 
the November 2001 decision, the RO denied entitlement to a 
rating in excess of 10 percent for a seizure disorder.  In 
the October 2005 decision, the AMC granted a TDIU, effective 
July 26, 2000.  Jurisdiction over the Veteran's claim has 
remained with the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at October 2003 
and August 2007 hearings at the RO (Travel Board hearings).  
Transcripts of the hearings have been associated with his 
claims folder.

In April 2004, the Board remanded the matter of entitlement 
to an increased rating for a seizure disorder for further 
development.

In February and August 2008, the Board remanded the matter of 
entitlement to an earlier effective date for the grant of a 
TDIU so that VA's Director of Compensation and Pension (C&P) 
could consider entitlement to an earlier effective date for a 
TDIU on an extraschedular basis.

The issue of entitlement to an increased rating for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An informal claim for a TDIU was received on December 1, 
1999.  

2.  The Veteran became unemployable due to a service-
connected disability on July 26, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 26, 2000 
for the grant of a TDIU are not met.  38 U.S.C.A. §§ 5101(a), 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151(a), 
3.155(a), 3.340, 3.400, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).
The claim for an earlier effective date for the grant of a 
TDIU arises from the Veteran's disagreement with the initial 
effective date assigned after the grant of a TDIU.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's Social Security Administration 
(SSA) disability records and all of the identified post-
service private medical records.  The Veteran has not 
received any post-service VA medical treatment.  In addition, 
the Veteran was afforded a VA examination relating to his 
claim for a TDIU.  Further assistance is unlikely to assist 
the Veteran in substantiating entitlement to an earlier 
effective date.


Analysis

The grant of a TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased ratings is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an  
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. 

(o)(2)  Disability compensation.  The 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of the claim.  If the increase 
occurred after the date of the claim, the effective date is 
the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim, which could be interpreted to be a 
formal or informal claim for benefits.  See, e.g., Servello 
v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. 
West, 12 Vet. App. 377, 380-381 (1999).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. § 
3.155(a).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. Id.

A medical report may be an informal claim to increase or 
reopen a previous compensation determination when the report 
relates to a disability for which service connection has 
previously been established.  MacPhee v. Nicholson, 459 F.3d 
1323, 1326 (Fed.Cir. 2006) (interpreting 38 C.F.R. 
§ 3.157(b)(1) (2009)). 
  
Under 38 C.F.R. § 3.157, a report of treatment or examination 
can constitute an informal claim for increase if it contains 
sufficient information.  A private treatment record is deemed 
to be an informal claim as of the date of its receipt, while 
a VA record constitutes an informal claim as of the date of 
the treatment or examination.  Id.

A VA report of contact form (VA Form 119) dated on December 
1, 1999 reveals that the Veteran contacted VA to request an 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) in order to apply for a 
TDIU.  A completed VA Form 21-8940 was received by the RO on 
January 21, 2000.  As the Veteran specifically identified his 
intent to apply for a TDIU on December 1, 1999 and a formal 
claim was received within a year of that date, the Veteran's 
claim for a TDIU is considered filed as of that date.

With respect to whether the Veteran met the schedular 
criteria for a TDIU prior to July 26, 2000, the Veteran was 
granted service connection for a seizure disorder in November 
1999 which was assigned an initial disability rating of 10 
percent, effective July 1, 1997.  The Veteran did not appeal 
this decision.

In April 2004, the Board issued a decision granting service 
connection for impaired memory, and remanding claims for an 
increased rating for a seizure disorder and entitlement to a 
TDIU.  In September 2005, the AMC increased the disability 
rating for a seizure disorder to 40 percent and implemented 
the grant of service connection for memory loss by 
establishing an initial rating of 30 percent.  It also 
granted entitlement to a TDIU.  These decisions were all made 
effective July 26, 2000.  Except for the TDIU, the Veteran 
has not disputed these effective dates.

As the Veteran was only receiving a 10 percent rating for his 
service-connected seizure disorder prior to July 26, 2000, he 
did not meet the scheduler criteria for a TDIU prior to that 
date.  See 38 C.F.R. § 4.16(a).  However, VA policy is to 
grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is 
prohibited from assigning a TDIU on the basis of 38 C.F.R. 
§ 4.16(b) in the first instance without ensuring that the 
claim is referred to VA's Director of Compensation and 
Pension (C&P) for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1 (2001).

Even where the percentage requirements are not met the Board 
can review the decision of the Director of C&P to make an 
independent determination.  See Anderson v. Shinseki, 22 Vet. 
App. 423 (2008). 
 
Prior to July 26, 2000, the Veteran was only service-
connected for a seizure disorder.  Consequently, his 
currently service-connected impaired memory cannot be 
considered to determine whether he was entitled to a TDIU 
prior to that date.  In other words, the evidence must show 
that the Veteran's seizure disorder alone rendered him unable 
to secure or maintain substantially gainful employment prior 
to July 26, 2000 in order for an earlier effective date to be 
warranted.

In a letter dated in May 1997, Dr. Snitzer reported that the 
Veteran had undergone a left frontal craniotomy for gross 
total resection of a large meningioma with mass effect.  An 
attempt was made to wean his anticonvulsants but he 
experienced a seizure episode in March 1997.  The Veteran 
reported that he had been seizure free ever since the March 
1997 episode and that his medication had been increased to a 
therapeutic level.  He had not been able to drive a vehicle 
other than his personal vehicle because of his recent episode 
of convulsions.

With regard to the automobile accident that occurred one 
month prior to the surgical removal of the meningioma, Dr. 
Snitzer opined that based on the Veteran's subjective 
statements and reports, he had not experienced a seizure 
episode at the time of the accident because he had not 
experienced the aura that would occur prior to an actual 
seizure episode and the Veteran was familiar with the aura.  
Rather, his behavior around the time of the accident could 
have been attributable to the large mass in his left frontal 
region.  This was, with the highest degree of medical 
certainty, the most likely cause of the accident.  The 
impairment of brain function in the left frontal region could 
certainly result in impairment in judgement and planning.

An August 1997 SSA disability determination reveals that the 
Veteran's impairments were stable and that they did not 
significantly interfere with his ability to function and 
perform activities of daily living.  Thus, he was capable of 
performing the demands of jobs requiring lifting up to 50 
pounds, but was unable to perform jobs requiring climbing, 
balancing, moving machinery, or heights due to his history of 
seizures.  He was 49 years old, had a 12th grade education, 
and had been employed for 18 years as a truck driver.  
Although he would not be able to return to his job as a truck 
driver, jobs such as a sorter, ticket taker, or ticketer were 
within his vocational boundaries.

A September 1997 progress report from Memorial Medical Center 
indicates that the Veteran reported a 25 year history of 
epilepsy, that his seizures were of a grand mal type, and 
that his last seizure was in March 1997 and was thought to be 
the result of the removal of a meningioma.  The removal of 
the tumor appeared successful; however there appeared to be 
several areas in the brain that looked like the Veteran had 
suffered cerebrovascular accidents (strokes).  He had been on 
disability from his job since the finding of the meningioma.  
He wished to go back to work, but was unable to resume 
employment until he was seizure free for at least one year.  

The Veteran also reported that he experienced shortness of 
breath with minimal exertion, accompanied by occasional left-
sided chest discomfort.  He also reported short-term memory 
problems which dated back prior to the finding of the 
meningioma, weakness in the right hand and right upper 
extremity, and total numbness in the fingers of the right 
hand.  He was diagnosed as having carpal tunnel syndrome in 
1990.

The Veteran was diagnosed as having, among other things, 
status post removal of meningioma.  As a result of the grand 
mal seizure he experienced following the surgery, he was 
unable to drive a coal truck for at least 1 year following 
the September 1997 examination.  He also suffered a 
deficiency in short-term memory recall.  As a result of his 
memory problems and his other medical conditions, he was 
limited in what he could be trained for in terms of a 
particular profession.  Also, his ability to engage in 
physical work was limited due to his pulmonary and cardiac 
status, as well as the weakness in his right hand and upper 
extremity.

A December 1997 VA examination report reveals that the 
Veteran began to experience seizures in 1973 after sustaining 
a head injury in service.  He was prescribed medication for 
the seizures and he reported that they had always been 
nocturnal and that he was unsure of their frequency.  In 
1996, he had a seizure associated with a period of altered 
judgment, resulting in an automobile accident.  He was 
diagnosed as having a large benign brain tumor (meningioma) 
which was subsequently surgically removed.  He was prescribed 
Dilantin and Mysoline and had not experienced a recurrence of 
the seizures since March 1997.

The physician who conducted the December 1997 VA examination 
opined that in view of the combination of the Veteran's 
history of a pre-existing seizure disorder related to head 
trauma, the diagnosis of a brain tumor, and the surgery to 
remove the tumor, he was at risk for a recurrence of seizures 
although he could have been adequately treated with 
anticonvulsants.  In view of the Veteran's epilepsy, he was 
at high risk and should not have been driving a truck, which 
was his previous employment.

A February 1998 medical report from Dr. Yost indicates that 
the Veteran was unable to drive a commercial vehicle.  He had 
a longstanding history of a seizure disorder and had a 
meningioma removed in March 1997, resulting in a 
postoperative seizure.  He had suffered another possible 
seizure prior to the February 1998 examination and the 
condition was being evaluated.  He also experienced 
occasional angina and shortness of breath which limited his 
exertion.  He had coronary artery disease and emphysema and 
was limited in the amount of lifting and repetitive motion he 
could do because he had weakness in his right arm and hand 
due to carpal tunnel syndrome and cervical disc disease.

Examination revealed that the Veteran's right hand grip was 
weaker than the left and that he reported paresthesias and 
numbness in the right hand.  Such symptoms limited his 
ability to hold or handle small or large objects.  The 
limitation on commercial truck driving had not been lifted 
and Dr. Yost opined that it was questionable whether it 
should have been lifted because of all the Veteran's medical 
problems as well as the possibility of a new seizure.  Also, 
the medications that he was taking caused drowsiness and he 
reported problems with short term memory recall.

Dr. Pacella's April 1998 examination report reveals that the 
Veteran had a high school education and had only ever been 
employed as a coal truck driver.  He was last employed in 
January 1997.  He was status post closed head injury with a 
post-traumatic seizure disorder which had required many years 
of anti-convulsant therapy.  He also underwent surgical 
resection of a left parietal meningioma and was maintained on 
a number of medications.  He was diagnosed as having, among 
other things, a cognitive disorder not otherwise specified, 
status post traumatic brain injury, status post surgical 
resection of meningioma, and a seizure disorder secondary to 
a cognitive disorder not otherwise specified.

Dr. Pacella opined that while the Veteran was able to 
understand, retain, and follow simple instructions, he would 
have a difficult time maintaining his attention and 
concentration on repetitive tasks.  This impairment was due 
to both his medication use and his multiple cerebral insults.  
There was nothing to indicate from his behavioral history 
that his personality traits were so aberrant that they would 
preclude his ability to work with peers and supervisors.  He 
had worked competitively for many years and seemed in no 
danger of any imminent decompensation.  Nevertheless, his 
ability to work within a competitive schedule, to concentrate 
on tasks, to sustain a routine or to work at a consistent, 
competitive pace to an extent sufficient to permit 
competitive employment remained inadequate.  His vocational 
prognosis was poor.

In letters dated in November 1999 and January 2000, the 
Veteran stated that he had been unable to work since January 
28, 1997 due to his disabilities.

A January 2000 medical report from Dr. Fleming indicates that 
the Veteran had a long history of a seizure disorder, had a 
meningioma removed in March 1997 followed by a postoperative 
seizure, and had emphysema, coronary artery disease, carpal 
tunnel syndrome, and cervical disc disease.  He was unable to 
drive a commercial vehicle.  Dr. Fleming opined that he did 
not foresee that this limitation would be lifted because the 
Veteran's medical problems were chronic and unlikely to 
change.  Also, the medications that the Veteran was taking 
caused drowsiness and it was unlikely that he could perform 
any other substantial work on a long term basis.

A March 2000 VA examination report reveals that the Veteran 
reported that since 1973 he was on anticonvulsant therapy and 
had experienced occasional seizures since that time.  He was 
prescribed medications for the seizures and his most recent 
seizure was 3 months prior to the examination.  The seizures 
were characterized by general convulsions and their frequency 
was unknown.

The physician who conducted the March 2000 VA examination 
opined that the Veteran's unemployability was not related to 
his seizure disorder.  This opinion was based on the 
Veteran's report that he last experienced a seizure 3 months 
prior to the examination, that the frequency was unknown, and 
that they mostly occurred at night.  As a result, he was not 
unemployable as far as seizures were concerned and he had 
various other problems which could have contributed to his 
unemployability.

A November 2000 VA examination report reveals that the 
Veteran developed a seizure disorder following an automobile 
accident in the military and the disorder continued at the 
time of the examination.  He last worked as a truck driver in 
January 1997 and he was unable to work due to his seizure 
disorder.

During the October 2003 hearing, a consultant who had 
assisted the Veteran in his SSA disability claim testified 
that during a hearing before SSA a vocational expert had 
testified that he could not find any gainful employment for 
the Veteran because he was unable to find a job where the 
Veteran would be able to work due to the fact that he could 
not remember instructions.  The Veteran was granted SSA 
disability benefits based on his seizure disorder and memory 
problems, however it would have been difficult for the 
Veteran, at his age, to be granted disability benefits if he 
just had seizures and did not have a memory disorder.

The Veteran testified that he used to drive coal trucks and 
that he had difficulty with his job because of his memory 
problems.  He was not good with directions and would get lost 
because he had difficulty following road signs.
A May 2005 VA examination report indicates that the Veteran 
reported experiencing memory/cognitive difficulty ever since 
the onset of seizures in the early 1970s.  He worked as a 
coal truck driver until 1997 and had not worked in several 
years because of his memory impairment and seizures.  The 
seizures occurred mostly at night, but occurred during the 
day as well.  He was unable to report the frequency of 
seizures and he last experienced a seizure one month prior to 
the examination.

The Veteran was diagnosed as having a seizure disorder and 
cognitive/memory impairment due to his seizure disorder.  The 
physician who conducted the May 2005 VA examination opined 
that the Veteran was unemployable due to his seizure disorder 
and cognitive impairment.  This opinion was based on the fact 
that seizure disorders and long-term anticonvulsant therapy 
were well known to cause cognitive impairment.  The Veteran 
had difficulty in processing and retaining new information.

In a February 2010 Memorandum the Director of C&P evaluated 
the Veteran's TDIU claim under the provisions of 38 C.F.R. 
§ 4.16(b).  The Director noted that in 1996 the Veteran had a 
stent inserted for coronary artery disease and was status 
post bilateral carpal tunnel release.  In 1997, he was 
involved in a motor vehicle accident and was diagnosed as 
having a meningioma.  He underwent a craniotomy and 
subsequently experienced generalized seizures and memory 
loss.  Following a review of the Veteran's claims file, the 
Director determined that the Veteran's seizures were well 
controlled and that he was able to work until 1997, at which 
time he was involved in a motor vehicle accident which was 
probably due to a seizure related to meningioma.  

Following a craniotomy for the nonservice-connected 
meningioma and a possible stroke due to nonservice-connected 
cardiovascular disease in 1999, he had seizures and memory 
problems.  Thus, the Director concluded that the Veteran was 
not entitled to an extraschedular TDIU prior to July 2000. 
 
The weight of the evidence reveals that prior to July 26, 
2000 the Veteran's seizure disorder alone did not prevent him 
from obtaining or maintaining substantially gainful 
employment.  He had been on disability from his job since the 
removal of a brain tumor and he was unable to drive a truck 
due to the post-operative seizure he experienced after 
removal of the tumor.  He was unable to resume employment 
until he was seizure free for at least one year.  

Although his seizure disorder has been noted as playing a 
role in his unemployability and the examiner who conducted 
the November 2000 VA examination noted that he was unable to 
work due to his seizure disorder, the weight of the evidence 
indicates that his occupational limitations have been 
primarily attributed to the residuals of the meningioma 
removal, his cognitive/memory problems, his pulmonary and 
cardiac problems, the weakness in his right upper extremity, 
carpal tunnel syndrome, cervical disc disease, and the 
medications prescribed for his disabilities.  

The August 1997 SSA disability determination reveals that the 
Veteran's impairments were stable and that they did not 
significantly interfere with his ability to function and 
perform activities of daily living.  Although he would not be 
able to return to his job as a truck driver, he was capable 
of performing the demands of jobs requiring lifting up to 50 
pounds and jobs such as a sorter, ticket taker, or ticketer 
were within his vocational boundaries.  Although SSA 
subsequently determined that the Veteran had less residual 
capacity, these determinations were based in part on the 
effects of the memory impairment and cardiovascular 
disability.

The physician who conducted the December 1997 VA examination 
opined that the risk of a recurrence of seizures was related 
to a combination of the Veteran's history of a pre-existing 
seizure disorder related to head trauma, the diagnosis of a 
brain tumor, and the surgery to remove the tumor.  However, 
he also noted that the Veteran could have been adequately 
treated with anticonvulsants. 

Dr. Pacella's April 1998 examination report indicates that 
the Veteran's employment difficulties and poor vocational 
prognosis were attributed to his deficiencies in maintaining 
attention and concentration on repetitive tasks due to both 
his medication use and his multiple cerebral insults.  

The Veteran testified during the October 2003 hearing that he 
had difficulty with his job as a truck driver due to his 
memory problems.  Also, the testimony of the consultant who 
had assisted the Veteran in his SSA disability claim reveals 
that a vocational expert had testified that the Veteran's 
unemployability was the result of his memory problems and 
that while he was granted SSA disability benefits based on 
his seizure disorder and memory problems, it would have been 
difficult for the Veteran, at his age, to be granted 
disability benefits if he just had seizures and did not have 
a memory disorder.

Furthermore, the March 2000 VA examination report includes an 
opinion that the Veteran's unemployability was not related to 
his seizure disorder.  This opinion was based on the 
Veteran's report that he last experienced a seizure 3 months 
prior to the examination, that the frequency was unknown, and 
that they mostly occurred at night.  As a result, he was not 
unemployable as far as seizures were concerned and he had 
various other problems which could have contributed to his 
unemployability.

As the March 2000 opinion is accompanied by a rationale, was 
based upon a review of the Veteran's claims file, and is 
consistent with the evidence of record, the opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The opinion of the VA physician who conducted the March 2000 
VA examination is further supported by the May 2005 VA 
examination report which indicates that the Veteran's seizure 
disorder contributed to his unemployability to the extent 
that it caused his memory/cognitive disorder and that it was 
due to his cognitive impairment that he was unable to 
maintain employment. 

Thus, as far as service-connected disabilities are concerned, 
the evidence reveals that the Veteran is primarily 
unemployable due to his memory/cognitive impairment.  As this 
disability was not service-connected until July 26, 2000 and 
this was after his informal claim for a TDIU was submitted, 
this is the earliest possible effective date.  See 38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  
Therefore, the Board finds that there is simply no basis upon 
which to justify granting an effective date earlier than July 
26, 2000 and the claim for an earlier effective date for the 
grant of a TDIU must be denied.  


ORDER

Entitlement to an effective date earlier than July 26, 2000 
for the grant of a TDIU is denied.



REMAND

In its April 2004 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to issue a supplemental statement 
of the case (SSOC) if the benefit sought remained denied.  
See 38 C.F.R. § 19.38 (2009) (requiring the AOJ to issue a 
SSOC when the benefit is not fully granted following a remand 
by the Board).  In October 2005, the AMC increased the 
disability rating for a seizure disorder to 40 percent, 
effective July 26, 2000.  The AMC considered this a total 
grant of the benefits sought on appeal for this issue.  
Therefore, the appeal for an increased rating for a seizure 
disorder was closed and no SSOC was issued. 

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation and a claim remains in 
controversy where less than the maximum available benefit is 
awarded, but a veteran may limit his appeal to a lesser 
benefit.  A.B., 6 Vet. App. at 35; Hamilton, 4 Vet. App. at 
544.  There is no evidence that the Veteran intended to limit 
his appeal to a benefit less than the maximum.  Therefore, 
the issue of entitlement to an increased rating for a seizure 
disorder remains on appeal.

Pertinent evidence was received following the April 2004 
remand.  The Board is required to remand this issue for 
issuance of the necessary SSOC.  See 38 C.F.R. § 19.37 (2009) 
(requiring issuance of a SSOC when pertinent evidence is 
received prior to transfer of an appeal to the Board).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a 
letter asking him to indicate whether the 
grant of a 40 percent rating satisfied 
his appeal with regard to the claim for 
an increased rating for a seizure 
disorder.

2.  If the Veteran responds that the 40 
percent rating did not satisfy the 
appeal, or fails to respond, issue a SSOC 
as to the issue of entitlement to an 
increased rating for a seizure disorder.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


